Name: Commission Regulation (EC) No 272/2004 of 16 February 2004 authorising transfers between the quantitative limits of textiles and clothing products originating in the People's Republic of China
 Type: Regulation
 Subject Matter: leather and textile industries;  Asia and Oceania;  international trade;  European construction
 Date Published: nan

 Avis juridique important|32004R0272Commission Regulation (EC) No 272/2004 of 16 February 2004 authorising transfers between the quantitative limits of textiles and clothing products originating in the People's Republic of China Official Journal L 046 , 17/02/2004 P. 0030 - 0031Commission Regulation (EC) No 272/2004of 16 February 2004authorising transfers between the quantitative limits of textiles and clothing products originating in the People's Republic of ChinaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1), and in particular Article 7 thereof,Whereas:(1) Article 5 of the Agreement between the European Economic Community and the People's Republic of China on trade in textile products, initialled on 9 December 1988 and approved by Council Decision 90/647/EEC(2), and Article 8 of the Agreement between the European Community and the People's Republic of China on trade in textile products not covered by the MFA bilateral agreement, initialled on 19 January 1995 and approved by Council Decision 95/155/EC(3), both Agreements being as last amended by an Agreement in the form of an Exchange of Letters initialled on 19 May 2000 and approved by Council Decision 2000/787/EC(4), provide that transfers may be made between quota years. Those flexibility provisions were notified to the Textiles Monitoring Body of the World Trade Organisation following China's accession to it.(2) On 17 December 2003 the People's Republic of China submitted a request for transfers of quantities from the quota year 2004 to the quota year 2003.(3) The transfers requested by the People's Republic of China fall within the limits of the flexibility provisions referred to in Article 5 of the Agreement between the European Economic Community and the People's Republic of China on trade in textile products and Article 8 of the Agreement between the European Community and the People's Republic of China on trade in textile products not covered by the MFA bilateral agreement and as set out in Annex VIII to Council Regulation (EEC) No 3030/93.(4) It is appropriate to grant the request.(5) It is desirable for this Regulation to enter into force on the day after its publication in order to allow operators to benefit from it as soon as possible.(6) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee set up by Article 17 of Regulation (EEC) No 3030/93,HAS ADOPTED THIS REGULATION:Article 1Transfers between the quantitative limits for textile goods originating in the People's Republic of China fixed by the Agreement between the European Community and the People's Republic of China on trade in textile products are authorised for the quota year 2003 in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 February 2004.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1; Regulation as last amended by Regulation (EC) No 138/2003 (OJ L 23, 28.1.2003, p. 1).(2) OJ L 352, 15.12.1990, p. 1.(3) OJ L 104, 6.5.1995, p. 1.(4) OJ L 314, 14.12.2000, p. 13.ANNEX>TABLE>